 Case 1:19-cr-00030-RGA Document 49 Filed 01/28/21 Page 1 of 5 PageID #: 223




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                       :
                                                :
       Plaintiff,                               :
                                                :
                v.                              :            Criminal Action No. 19-30-RGA
                                                :
BRIAN FLAGG.,                                   :
                                                :
       Defendant.                               :


                                    MEMORANDUM ORDER

       Defendant filed a motion for compassionate release. (D.I. 24). The Government

responded. (D.I. 27). The Government concedes that Defendant exhausted his administrative

remedies and that there were “extraordinary and compelling reasons” warranting a sentence

reduction, but it argues that he should not be released because he poses a significant danger to

the community. (Id. at 7-9). I subsequently entered an order postponing decision pending

Defendant’s completion of the RDAP program, which I thought would be in early December

2020. (D.I. 31). Unfortunately, FCI Schuykill suffered from a COVID-19 outbreak, resulting in

“lockdown,” meaning that through no fault of Defendant, he has not yet completed the RDAP

program. He is stuck on 90% completion.

       I have since received numerous submissions, mostly from Defendant. (D.I. 32, 33, 35,

36, 37, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48). Per the Government’s last submission, on January

11, 2021, the “RDAP program is currently suspended due to a COVID lockdown.” (D.I. 48). At

the time, approximately six percent of the inmates were positive. The Bureau of Prison’s

website reported on January 27, 2021, that there were seven positive inmates, fourteen positive

staff, and 244 recovered inmates.
                                            Page 1 of 5
    Case 1:19-cr-00030-RGA Document 49 Filed 01/28/21 Page 2 of 5 PageID #: 224




         The Government reported that Defendant had done 452.25 of the 500 hours as of

December 11, 2020, before the lockdown. (D.I. 42). I think Defendant agrees that this is

substantially accurate. (D.I. 45 at 2). Defendant points out that, but for the lockdown, he was

scheduled to graduate from the program on January 8, 2021. (Id.).

         I note Defendant’s projected release date continues to be April 28, 2022. (D.I. 30;

Bureau of Prisons Inmate Locator for Brian M. Flagg (last visited January 27, 2021)). My

understanding is that but for his recent (2012) firearms conviction, successful completion of the

RDAP program would result in his sentence being shortened by a year. 1

         In essence, before I can grant the motion of a prisoner for compassionate release, the

prisoner has (1) to exhaust administrative remedies, see United States v. Raia, 954 F.3d 594 (3d

Cir. 2020), (2) to show extraordinary and compelling circumstances, (3) to show an absence of

dangerousness, and (4) to show that the section 3553(a) factors support a reduced sentence. It

appears that I should consider these sequentially. See, e.g., United States v. Washington, 2020

WL 1969301 (W.D.N.Y. April 24, 2020). The first two factors have already been determined to

be met. (D.I. 31).

         I now consider whether Defendant has shown an absence of dangerousness. His most

recent conviction was for possession with intent to distribute 21 grams of crack cocaine. (D.I. 19

(hereinafter, “PSR”)). He was on supervised release at the time, for being a felon in possession

of a firearm. (PSR, ¶¶ 87-91). The felon in possession conviction was for an arrest in late 2011

in which he was found alone in a vehicle, probably under the influence of crack cocaine, with a 9

mm automatic on the floor of the car. (Id.). He also has a conviction for unlawful imprisonment



1
 There seems to be a ten-year limit on the impact of prior convictions. His 1999 robbery 2nd conviction does not
count. It appears that the 2008 robbery 2nd conviction is more than ten years from the date of sentence in this case,
and thus also does not count. (D.I. 37, Attachment A).

                                                    Page 2 of 5
    Case 1:19-cr-00030-RGA Document 49 Filed 01/28/21 Page 3 of 5 PageID #: 225




in 2010, involving domestic violence. (Id., ¶¶ 83-84). In 2007, he had a robbery 2nd conviction

where he and a codefendant (who used a gun) took Percocet and Xanax from the victim. (¶¶ 74-

76). He had a 1999 robbery 2nd conviction that was more characteristic of shoplifting than

robbery. (¶¶ 57-59). He also has a dozen shoplifting and/or retail theft, three possession of

drugs and three criminal impersonation convictions between 1996 and 2010, which are typical

“drug addict” offenses. It is sad, but therefore not surprising, that Defendant reported that “he

used heroin daily from the ages of 18 to 25. . . . [A]fter he ceased his heroin use, he increased his

abuse of crack cocaine.” (PSR, ¶ 140).

        A significant factor in any consideration of Defendant’s argument (and the Government’s

opposition) is Defendant’s history of committing crimes in connection with his history of drug

use and abuse. Absent breaking the cycle of drug use, he cannot show that he is not a danger to

the community. I have been optimistic that his participation in the RDAP program would help.

From what I have heard, it is a very good program. 2 While I was originally concerned that


2
  “Inmates are strongly encouraged to participate in the treatment, ranging from a 40-hour drug
education program to a 500-hour Residential Drug Abuse Program (RDAP), which is proven highly
effective in reducing recidivism (participants are 16 percent less likely to recidivate than comparable
inmates who are not treated) and relapse (participants are 15 percent less like[ly] to relapse compared
to non-participating inmates). RDAP includes ‘after-care’ provided in the residential reentry center as
inmates transition back [to] the community and face opportunities for relapse not found in the prison
environment. Non-violent inmates who complete the program earn a reduction in their sentence of up
to 12 months.” https://www.justice.gov/archives/reentry/file/844616/download (retrieved January 28,
2021). The statistics come from a 2000 study called the TRIAD study. “The probability of arrest or
revocation for men released to supervision who entered and completed treatment was 44.3
percent as compared to a probability of approximately 52.5 percent for untreated subjects. Thus,
men who received and completed in-prison treatment were 16 percent less likely to recidivate. . .
. Among male inmates who completed residential drug abuse treatment, 49.9 percent were likely
to use drugs within 3 years after release compared to 58.5 percent among untreated inmates.
Male inmates who entered and completed in-prison residential drug abuse treatment were 15
percent less likely to use drugs 3 years following release than those who did not receive
treatment.” https://www.bop.gov/resources/TRIAD.jsp (page 155)(retrieved January 28, 2021).




                                             Page 3 of 5
    Case 1:19-cr-00030-RGA Document 49 Filed 01/28/21 Page 4 of 5 PageID #: 226




Defendant complete the program, it is only recently that I have seen that the program includes

transitional “after-care” in a residential reentry center.

        Defendant has spent most of the time since his firearms conviction in custody. Thus, the

absence of a recent conviction involving, or hinting at, any sort of violence cannot be accorded

any significant weight.

        I read a letter submitted by his daughter. (D.I. 35). It is an insightful letter, and it is

strong support for the proposition that Defendant is facing his issues. I have read other letters

that similarly show positive signs for the future. (D.I. 36-2). While I am impressed with the

letters submitted on behalf of Defendant, and indeed have been impressed with the letters

submitted by Defendant on his own behalf, I cannot in good conscience say that Defendant

would not be a danger to community if released. The RDAP program’s effectiveness is proven,

but it is not so effective, even considering my positive evaluation of Defendant as an individual,

that I think he has shown that he is not a danger to the community if released. 3 I am also

concerned that releasing him without after-care at a residential reentry center (i.e., not following

the recommended treatment) adds to the risk.

        Thus, I do not need to consider the fourth step in the sequential analysis. I said in the

earlier order, “I do not think I could say that Defendant is not a danger to the community

sufficient that I could release him now, but I might reach a different conclusion after [his

expected completion of the RDAP program].” (D.I. 31). Regretfully (as I would rather not

continue to expose Defendant to the genuine health risk he faces), I DENY the motion for

compassionate release. (D.I. 24).

        IT IS SO ORDERED this 28th day of January 2021.


3
  Defendant has had numerous opportunities for drug treatment. (PSR, ¶¶ 142-49). The only previous time
treatment was successful, “he did not successfully complete the aftercare programs.” (Id., ¶ 142).

                                                 Page 4 of 5
Case 1:19-cr-00030-RGA Document 49 Filed 01/28/21 Page 5 of 5 PageID #: 227




                                          /s/ Richard G. Andrews
                                          United States District Judge




                                 Page 5 of 5
